Citation Nr: 1418798	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-23 721A	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 13, 2011, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for bilateral pes planus contains clear and unmistakable error (CUE).

2.  Whether a July 13, 2011, decision of the Board that denied entitlement to service connection for a neck disability contains CUE.

3.  Whether a July 13, 2011, decision of the Board that reopened and denied entitlement to service connection for a back disability contains CUE.

(The issue of whether a July 26, 2013, decision of the Board denying motions to revise the Board's July 2011 decision to deny entitlement to service connection for bilateral pes planus, to deny entitlement to service connection for a neck disability, and to reopen and deny entitlement to service connection for a back disability on the basis of CUE should be vacated is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

D. Cherry, Counsel

INTRODUCTION

The moving party served on active duty from November to December 1976. 

This matter comes before the Board based on an October 2011 motion filed by the moving party that sought a revision of a July 2011 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2013).

As will be discussed in detail below, the Board received notice on September 12, 2012, that the CUE review motion had been withdrawn by the moving party.  A new motion for CUE in the July 2011 Board decision was received in November 2012.

In a July 2013, the Board issued a decision in July 2013 addressing the CUE claims as to the July 2011 Board decision based on the moving party's second motion that was filed in November 2012.  The Board erroneously failed to dismiss the October 2011 motion without prejudice to refiling as required by 38 C.F.R. § 20.1404(f) (2013).  Due to this error, the Board must vacate the July 26, 2013, Board decision, dismiss the October 2011 CUE motion, and readjudicate the moving party's November 2012 CUE motion.  

Herein, the Board is dismissing the October 2011 CUE motion without prejudice to refiling.  The vacate of the July 2013 decision, and readjudication of the November 2012 motion, is the subject of a separate Board decision.


FINDINGS OF FACT

1.  The Veteran filed a motion with the Board of Veterans' Appeals (Board) in October 2011 seeking the Board's review of the July 2011 decision denying service connection for bilateral pes planus and a neck disability and reopening and denying service connection for a back disability to determine whether that decision involved CUE.

2.  The Board received notice on September 12, 2012, that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of the July 2011 decision denying service connection for bilateral pes planus and a neck disability and reopening and denying service connection for a back disability to determine whether that decision involved clear and unmistakable error should be dismissed.  38 C.F.R. § 20.1404(f) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2013), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       ____________________________________________
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2013).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


